Citation Nr: 1102957	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-13 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for asthma.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for Meniere's disease with 
vertigo, currently rated as 30 percent disabling, to include on 
an extraschedular basis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to October 
1987.

Initially, this matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO) that declined to reopen the Veteran's 
previously-denied claim of entitlement to service connection for 
asthma, denied entitlement to service connection for 
hypertension, and denied a disability rating in excess of 30 
percent for Meniere's disease.

In a July 2006 rating decision, the RO granted service connection 
for tinnitus, assigning an initial 10 percent rating, and for 
vertigo, due to Meniere's disease, and recharacterized the 
combined disability as Meniere's disease with vertigo, assigning 
a single disability rating of 30 percent for the combined 
disability under Diagnostic Code 6204 (formerly the disability 
was rated under Diagnostic Code 6205).  The Veteran perfected an 
appeal of the initial disability rating assigned for tinnitus.

In July 2009, the Veteran testified during a Travel Board hearing 
before the undersigned; a copy of the transcript is in the 
record.

In an April 2010 decision, the Board denied a rating in excess of 
10 percent for tinnitus and remanded the above claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.

In the remand portion of the April 2010 decision, the Board found 
that the Veteran had submitted a timely notice of disagreement 
(NOD) following the RO's February 2009 denial of entitlement to 
service connection for anxiety and depression, to include as 
secondary to Meniere's disease, and ordered that the RO issue a 
statement of the case (SOC) addressing that claim.  See April 
2010 Board decision on page 7.  The Board reminded the Veteran 
that in order to obtain appellate review, he needed to perfect an 
appeal.  Id.  In May 2010, the RO issued an SOC addressing that 
claim and informed the Veteran that he needed to file a formal 
appeal to complete the appeal process and that he had 60 days to 
submit his formal appeal.  The May 2010 SOC was not returned as 
undeliverable, and thus the Veteran is presumed to have received 
it.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley 
v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Since the Veteran 
did not submit a substantive appeal as to this claim, this issue 
is not in appellate status before the Board.  38 C.F.R. § 20.200 
(2010) (an appeal before Board consists of timely filed NOD in 
writing, and after an SOC has been furnished, a timely filed 
substantive appeal).

The Board notes that issues regarding the Veteran's 
address have been raised by the record and must be 
corrected.  The Veteran currently has a post office box 
address.  The May 2010 SOC was sent to the correct 
address, which included the Veteran's name, the 6-digit 
post office box number, and the city, state, and zip code.  
This address is in compliance with the U. S. Postal 
Service (USPS) guidelines on how to address mail to a post 
office box.  See 
http://www.usps.com/ncsc/addressstds/deliveryaddress.htm 
under "Post Office Box."  As noted above, the May 2010 
SOC was not returned as undeliverable.  However, a 
supplemental SOC (SSOC) issued in October 2010 was sent to 
an address that included not only the Veteran's name, the 
6-digit post office box number, and the city, state, and 
zip code, but also the street address of the post office 
where the post office box is located.  (Thus, the 
difference in the address between the May 2010 SOC and the 
October 2010 SSOC is the addition of the street address of 
the post office where the post office box is located.)  
This is not in keeping with the USPS guidelines.  See id.  
The October 2010 SSOC, addressing the issues remaining on 
appeal, was returned as undeliverable with a notation of, 
"Not Deliverable as Addressed."  (All capitals omitted.)  
The RO should use the Veteran's correct address, that is, 
the one without the street address of the post office in 
compliance with USPS guidelines to ensure that he receives 
proper notification.

Further, an April 2009 VA treatment record indicates that the 
Veteran was placed on a "do not mail" list for medication 
because of problems with the Veteran's post office box address in 
that his medications were being returned as unclaimed.  See April 
7, 2009, VA treatment record.  Also, in a May 2010 VA treatment 
record, it shows a letter being sent to the Veteran using an 
incorrect post office box number (it has five (5) digits and the 
correct one has six (6) digits).  See May 7, 2010, VA treatment 
record.  One of the concerns with the possible incorrect address 
is that, in a December 2009 rating decision denying entitlement 
to a total rating based upon individual unemployability (TDIU), 
the RO stated the Veteran had failed to report for a VA 
examination.  It is possible that the Veteran never received 
notification of the VA examination if the wrong post office box 
number was used for the VA examination notice.  The RO must 
confirm with the VA Medical Center that it is using the 
correct address for the Veteran, that is, the address in 
November 30, 2010, letter from the RO to the Veteran 
(which has a 6-digit post office box number and does not 
include the street address of the post office where the 
box is located).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board regrets that another remand is necessary; however, as 
discussed in the Introduction, the October 2010 SSOC was returned 
as, "Not Deliverable as Addressed."  (All capitals omitted.)  
There is no indication that the RO resent the SSOC to the correct 
address.  Because the SSOC was returned as undeliverable, the 
Board must conclude that the Veteran never received a copy of the 
October 2010 SSOC, which is a violation of due process.  Thus, 
another SSOC must sent to the Veteran before further appellate 
consideration by the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Send the Veteran an SSOC, addressing the 
three issues remaining on appeal and any 
additional evidence received since the 
October 2010 SSOC, to the exact address shown 
on the November 30, 2010 letter informing the 
Veteran that his case was being returned to 
the Board.

The Veteran is reminded that he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

